Dismissed and Opinion filed February 26, 2004








Dismissed and Opinion filed February 26, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01289-CV
____________
 
JOHNNY JONES,
Appellant
 
V.
 
UNION PACIFIC
RAILROAD COMPANY, Appellee
 

 
On Appeal from the 333rd District
Court
Harris County,
Texas
Trial Court Cause No.
98-58160
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed September 9,
2002.  The clerk=s record was filed on January 13,
2003.  The reporter=s record was filed on September 25,
2003.  No brief was filed.
On January 22, 2004, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before February 6, 2004, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed February 26, 2004.
Panel consists of Justices Fowler,
Edelman and Seymore.